 



EXHIBIT 10.2

REGISTRATION RIGHTS AGREEMENT

     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of this      day of            , 20      by and among HEARUSA, INC., a
corporation organized under the laws of Delaware (the “Company”), and the
persons identified as Purchasers pursuant to that certain Purchase Agreement of
even date herewith by and among the Company and such Purchasers (the “Purchase
Agreement”).

     The parties hereby agree as follows:

          1. Definitions.

          Capitalized terms used herein but not otherwise defined shall have the
meaning ascribed thereto in the Purchase Agreement and/or the Warrants or Notes
issued pursuant to the Purchase Agreement. As used in this Agreement, the
following terms shall have the following meanings:

          “Additional Registrable Securities” shall mean any shares of Common
Stock which are included within the definition of Registrable Securities but not
included in any Registration Statement filed pursuant to Section 2(a)(i) below.

          “Common Stock” shall mean the Company’s Common Stock $0.10 per share.

          “Conversion Price” shall have the meaning set forth in the Notes.

          “Filing Date” shall mean the date which is thirty (30) days following
the date on which the Company files (or is required to file, if earlier) its
Form 10-K for the year ended on or about December 28, 2003.

          “Prospectus” shall mean the prospectus included in any Registration
Statement, as amended or supplemented by any prospectus supplement, with respect
to the terms of the offering of any portion of the Registrable Securities or
Additional Registrable Securities covered by such Registration Statement and by
all other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference in such prospectus.

          “Purchasers” shall mean the purchasers identified in the Purchase
Agreement and any subsequent holder of any Notes, Warrants, Registrable
Securities or Additional Registrable Securities as a result of a transfer of
such securities.

          “Register,” “registered” and “registration” refer to a registration
made by preparing and filing a registration statement or similar document in
compliance with the 1933 Act (as defined below), and the declaration or ordering
of effectiveness of such registration statement or document.

 



--------------------------------------------------------------------------------



 



          “Registrable Securities” shall mean (i) the Underlying Shares, the
Warrant Shares and any other shares of Common Stock issued or issuable (a) upon
conversion of, or payment of interest or repayment of principal under, the
Notes, and upon the exercise of the Warrants, or (b) upon any distribution with
respect to, any exchange for or any replacement of such Notes or Warrants, or
(c) upon any conversion, exercise or exchange of any securities issued in
connection with any such distribution, exchange or replacement; (ii) securities
issued or issuable upon any stock split, stock dividend, recapitalization or
similar event with respect to such shares of Common Stock; and (iii) any other
security issued as a dividend or other distribution with respect to, in exchange
for, or in replacement of, the securities referred to in the preceding clauses.

          “Registration Statement” shall mean any registration statement of the
Company filed under the 1933 Act that covers the resale of any of the
Registrable Securities or Additional Registrable Securities pursuant to the
provisions of this Agreement, amendments and supplements to such Registration
Statement, including post-effective amendments, all exhibits and all material
incorporated by reference in such Registration Statement.

          “SEC” means the U.S. Securities and Exchange Commission.

          “1933 Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

          “1934 Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

     2.     Registration.

          (a) Registration Statements.

               (i) Registrable Securities. On or prior to the Filing Date, the
Company shall prepare and file with the SEC one Registration Statement on
Form S-3 (or, if Form S-3 is not then available to the Company, on such form of
registration statement as is then available to effect a registration for resale
of the Registrable Securities, subject to the Purchasers’ consent), covering the
resale of the Registrable Securities in an amount equal to 100% of the number of
Underlying Shares issuable upon full conversion of the Notes at the Conversion
Price as of the filing date plus 100% of the number of shares of Common Stock
necessary to permit the exercise in full of the Warrants (in each case without
regard to any restrictions on beneficial ownership). Such Registration Statement
also shall cover, to the extent allowable under the 1933 Act and the rules
promulgated thereunder (including Rule 416), such indeterminate number of
additional shares of Common Stock resulting from stock splits, stock dividends,
Dilutive Issuances, or similar transactions with respect to the Registrable
Securities. No securities shall be included in the Registration Statement
without the consent of the Purchasers other than the Registrable Securities. The
Registration Statement (and each amendment or supplement thereto) shall be
provided in

2



--------------------------------------------------------------------------------



 

\

accordance with Section 3(c) to the Purchasers and their counsel prior to its
filing or other submission.

               (ii) Additional Registrable Securities. At any time and from time
to time upon the written demand of any Purchaser following the existence of any
Additional Registerable Securities, and in any event within thirty (30) days
following such demand, the Company shall prepare and file with the SEC one
Registration Statement on Form S-3 (or, if Form S-3 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Additional Registrable Securities) covering the
resale of the Additional Registrable Securities in an amount equal to the number
of Additional Registrable Securities. Such Registration Statement also shall
cover, to the extent allowable under the 1933 Act and the rules promulgated
thereunder (including Rule 416), such indeterminate number of additional shares
of Common Stock resulting from stock splits, stock dividends, Dilultive
Issuances, or similar transactions with respect to the Additional Registrable
Securities. The Registration Statement (and each amendment or supplement
thereto) shall be provided in accordance with Section 3(c) to the Purchaser and
its counsel prior to its filing or other submission.

          (b) Expenses. The Company will pay all expenses associated with each
registration, including the Purchasers’ reasonable expenses (including
reasonable attorneys fees up to $5,000), in connection with the registration but
excluding discounts, commissions, fees of underwriters, selling brokers, dealer
managers or similar securities industry professionals.

          (c) Effectiveness.

               (i) The Company shall use its best efforts to have each
Registration Statement declared effective as soon as possible after filing. If
(A) the Registration Statement covering Registrable Securities is not declared
effective by the SEC within three (3) months following the Filing Date (or
within 30 days of the Filing Date in the event the SEC does not review the
Registration Statement), or the Registration Statement covering Additional
Registrable Securities is not declared effective by the SEC within three (3)
months following demand of a Purchaser relating to the Additional Registrable
Securities to be covered thereby (each of the foregoing deadlines, a
“Registration Date”), (B) except as maybe provided in subparagraph (c)(ii) below
for an Allowed Delay, after a Registration Statement has been declared effective
by the SEC, sales cannot be made pursuant to such Registration Statement for any
reason (including without limitation by reason of a stop order, or the Company’s
failure to update the Registration Statement) but except as excused pursuant to
subparagraph (ii) below, (C) the Registrable Securities (or Additional
Registrable Securities after issuance and registration) specifically are not
listed or included for quotation on the Nasdaq National Market System, the
Nasdaq Small-Cap Market, the New York Stock Exchange or the American Stock
Exchange (each an “Approved Market”) or trading of the Common Stock is suspended
or halted thereon, or (D) the Company fails, refuses or is otherwise unable to
timely issue Underlying Shares upon conversion of the Notes or Warrant Shares
upon exercise of the Warrants, in accordance with the terms of the Notes and
Warrants, in each case within twenty (20) days

3



--------------------------------------------------------------------------------



 



following the Purchaser’s written demand for issuance of such Underlying Shares
or Warrant Shares or certificates, then the Company will make pro-rata payments
to the Purchaser as liquidated damages and not as a penalty, in an amount equal
to 2% of the sum of the aggregate principal amount then outstanding under the
Notes for each month (or portion thereof) following the Registration Date during
which any of the events described in (A), (B), (C) or (D) above occurs and is
continuing (the “Blackout Period”). Each such payment shall be due and payable
within five (5) days of the end of each month (or ending portion thereof) of the
Blackout Period until the termination of the Blackout Period. The Blackout
Period shall terminate upon (x) the effectiveness of the applicable Registration
Statement in the case of (A) and (B) above; (y) listing or inclusion and/or
trading of the Registrable Securities on an Approved Market in the case of
(C) above; and (z) delivery of such shares in the case of (D) above.

               (ii) For not more than ten (10) consecutive trading days or for a
total of not more than thirty (30) trading days in any consecutive twelve
(12) month period, the Company may delay the disclosure of material non-public
information concerning the Company, by terminating or suspending effectiveness
of any registration contemplated by this Section, the disclosure of which at the
time is not, in the good faith opinion of the Company, in the best interests of
the Company (an “Allowed Delay”); provided, that the Company shall promptly
(a) notify the Purchasers in writing of the existence of (but in no event,
without the prior written consent of a Purchaser, shall the Company disclose to
such Purchaser any of the facts or circumstances regarding) material non-public
information giving rise to an Allowed Delay, and (b) advise the Purchasers in
writing to cease all sales under the Registration Statement until the end of the
Allowed Delay. No payments under subparagraph (c)(i) shall be required in the
event and for the duration of an Allowed Delay.

          (d) Underwritten Offering. If any offering pursuant to a Registration
Statement pursuant to Section 2(a) hereof involves an underwritten offering, the
Company shall have the right to select an investment banker and manager to
administer the offering, which investment banker or manager shall be reasonably
satisfactory to the Purchasers.

     3.     Company Obligations. The Company will use its best efforts to effect
the registration of the Registrable Securities and Additional Registrable
Securities in accordance with the terms hereof, and pursuant thereto the Company
will, as expeditiously as possible:

          (a) use its best efforts to cause such Registration Statement to
become effective and to remain continuously effective for a period (the
“Registration Period”) that will terminate upon the earlier of (i) the date on
which all Registrable Securities or Additional Registrable Securities have been
sold (and no Notes or Warrants remain outstanding), and (ii) the date on which
all Registrable Securities or Additional Registrable Securities, as the case may
be, may be sold pursuant to Rule 144(k).

          (b) prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and the Prospectus as may be necessary
to keep the Registration Statement effective for the period specified in
Section 3(a) and to comply with the provisions of the 1933 Act and the 1934 Act
with respect to the distribution of all

4



--------------------------------------------------------------------------------



 



Registrable Securities and Additional Registrable Securities; provided that, at
a time reasonably prior to the filing of a Registration Statement or Prospectus,
or any amendments or supplements thereto, the Company will furnish to the
Purchasers copies of all documents proposed to be filed, which documents will be
subject to the comments of the Purchasers;

          (c) permit counsel designated by the Purchasers to review each
Registration Statement and all amendments and supplements thereto no fewer than
five (5) business days prior to their filing with the SEC and not file any
document to which such counsel reasonably objects;

          (d) furnish to the Purchasers and their legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one copy of any Registration Statement and any
amendment thereto, each preliminary prospectus and Prospectus and each amendment
or supplement thereto, and each letter written by or on behalf of the Company to
the SEC or the staff of the SEC, and each item of correspondence from the SEC or
the staff of the SEC, in each case relating to such Registration Statement
(other than any portion of any thereof which contains information for which the
Company has sought confidential treatment), and (ii) such number of copies of a
Prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as each Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities and
Additional Registrable Securities owned by such Purchaser;

          (e) in the event the Company selects an underwriter for the offering,
the Company shall enter into and perform its reasonable obligations under an
underwriting agreement, in usual and customary form, including, without
limitation, customary indemnification and contribution obligations, with the
underwriter of such offering;

          (f) if required by the underwriter, or if any Purchaser is described
in the Registration Statement as an underwriter, the Company shall furnish, on
the effective date of the Registration Statement, on the date that Registrable
Securities or Additional Registrable Securities, as applicable, are delivered to
an underwriter, if any, for sale in connection with the Registration Statement
and at periodic intervals thereafter from time to time on request, (i) an
opinion, dated as of such date, from legal counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
underwriter and any such Purchaser and (ii) a letter, dated such date, from the
Company’s independent certified public accountants in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriter and any such
Purchaser;

          (g) make effort to prevent the issuance of any stop order or other
suspension of effectiveness and, if such order is issued, obtain the withdrawal
of any such order at the earliest possible moment;

          (h) furnish to each Purchaser at least five copies of the Registration
Statement and any post-effective amendment thereto, including financial
statements and

5



--------------------------------------------------------------------------------



 



schedules by air mail or reputable courier within three (3) business days of the
effective date thereof;

          (i) prior to any public offering of Registrable Securities or
Additional Registrable Securities, use its best efforts to register or qualify
or cooperate with the Purchasers and their counsel in connection with the
registration or qualification of such Registrable Securities or Additional
Registrable Securities, as applicable, for offer and sale under the securities
or blue sky laws of such jurisdictions requested by the Purchaser and do any and
all other reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities or Additional
Registrable Securities covered by the Registration Statement;

          (j) cause all Registrable Securities or Additional Registrable
Securities covered by a Registration Statement to be listed on each securities
exchange, interdealer quotation system or other market on which similar
securities issued by the Company are then listed;

          (k) immediately notify the Purchasers, at any time when a Prospectus
relating to the Registrable Securities or Additional Registrable Securities is
required to be delivered under the 1933 Act, upon discovery that, or upon the
happening of any event as a result of which, the Prospectus included in such
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances then existing, and at the request of any such holder, promptly
prepare and furnish to such holder a reasonable number of copies of a supplement
to or an amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities or Additional
Registrable Securities, as applicable, such Prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing; and

          (l) otherwise use its best efforts to comply with all applicable rules
and regulations of the SEC under the 1933 Act and the 1934 Act, take such other
actions as may be reasonably necessary to facilitate the registration of the
Registrable Securities and Additional Registrable Securities, if applicable,
hereunder; and make available to its security holders, as soon as reasonably
practicable, but not later than the Availability Date (as defined below), an
earnings statement covering a period of at least twelve months, beginning after
the effective date of each Registration Statement, which earnings statement
shall satisfy the provisions of Section 11(a) of the 1933 Act (for the purpose
of this subsection 3(l), “Availability Date” means the 45th day following the
end of the fourth fiscal quarter that includes the effective date of such
Registration Statement, except that, if such fourth fiscal quarter is the last
quarter of the Company’s fiscal year, “Availability Date” means the 90th day
after the end of such fourth fiscal quarter).

     4.     Due Diligence Review; Information. The Company shall make available,
during normal business hours, for inspection and review by the Purchasers who
may be deemed an underwriter, advisors to and representatives of such Purchasers
(who may or may

6



--------------------------------------------------------------------------------



 



not be affiliated with the Purchasers and who are reasonably acceptable to the
Company), and any underwriter participating in any disposition of Common Stock
on behalf of the Purchasers pursuant to the Registration Statement or amendments
or supplements thereto or any blue sky, NASD or other filing, all financial and
other records, all SEC Documents and other filings with the SEC, and all other
corporate documents and properties of the Company as may be reasonably necessary
for the purpose of establishing a due diligence defense under applicable
securities laws and such other reasonable purposes, and cause the Company’s
officers, directors and employees, within a reasonable time period, to supply
all such information reasonably requested by such Purchasers or any such
representative, advisor or underwriter in connection with such Registration
Statement (including, without limitation, in response to all questions and other
inquiries reasonably made or submitted by any of them), prior to and from time
to time after the filing and effectiveness of the Registration Statement for the
sole purpose of enabling such Purchasers and such representatives, advisors and
underwriters and their respective accountants and attorneys to conduct initial
and ongoing due diligence with respect to the Company and the accuracy of the
Registration Statement.

          The Company shall not disclose material nonpublic information to the
Purchasers, or to advisors to or representatives of the Purchasers, unless prior
to disclosure of such information the Company identifies such information as
being material nonpublic information and provides the Purchasers, such advisors
and representatives with the opportunity to accept or refuse to accept such
material nonpublic information for review. The Company may, as a condition to
disclosing any material nonpublic information hereunder, require the Purchasers’
advisors and representatives to enter into a confidentiality agreement
(including an agreement with such advisors and representatives prohibiting them
from trading in Common Stock during such period of time as they are in
possession of material nonpublic information) in form reasonably satisfactory to
the Company and the Purchasers. Nothing herein shall require the Company to
disclose material nonpublic information to the Purchasers or their advisors or
representatives.

     5.     Obligations of the Purchasers.

          (a) Each Purchaser shall furnish in writing to the Company such
information regarding itself, the Registrable Securities or Additional
Registrable Securities, as applicable, held by it and the intended method of
disposition of the Registrable Securities or Additional Registrable Securities,
as applicable, held by it, as shall be reasonably required to effect the
registration of such Registrable Securities or Additional Registrable
Securities, as applicable, and shall execute such documents in connection with
such registration as the Company may reasonably request. At least ten (10) days
prior to the first anticipated filing date of any Registration Statement, the
Company shall notify each Purchaser of the information the Company requires from
such Purchaser if such Purchaser elects to have any of the Registrable
Securities or Additional Registrable Securities included in the Registration
Statement.

          (b) Each Purchaser, by its acceptance of the Registrable Securities
and Additional Registrable Securities, if any, agrees to cooperate with the
Company as reasonably

7



--------------------------------------------------------------------------------



 



requested by the Company in connection with the preparation and filing of a
Registration Statement hereunder, unless such Purchaser has notified the Company
in writing of its election to exclude all of its Registrable Securities or
Additional Registrable Securities, as applicable, from the Registration
Statement. Each Purchaser agrees to comply with the applicable prospectus
delivery requirements under the 1933 Act in connection with any resales of
Registrable Securities pursuant to the Registration Statement.

          (c) In the event the Company determines to engage the services of an
underwriter which engagement is reasonably acceptable to the Purchasers, each
Purchaser agrees to enter into and perform its obligations under an underwriting
agreement, in usual and customary form, including, without limitation, customary
indemnification and contribution obligations, with the managing underwriter of
such offering and take such other actions as are reasonably required in order to
expedite or facilitate the dispositions of the Registrable Securities or
Additional Registrable Securities, as applicable.

          (d) Each Purchaser agrees that, upon receipt of any notice from the
Company of the happening of any event rendering a Registration Statement no
longer effective, such Purchaser will immediately discontinue disposition of
Registrable Securities or Additional Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities or Additional
Registrable Securities, until the Purchaser’s receipt of the copies of the
supplemented or amended prospectus filed with the SEC and declared effective
and, if so directed by the Company, the Purchaser shall deliver to the Company
(at the expense of the Company) or destroy all copies in the Purchaser’s
possession of the prospectus covering the Registrable Securities or Additional
Registrable Securities, as applicable, current at the time of receipt of such
notice.

          (e) No Purchaser may participate in any third party underwritten
registration hereunder unless it (i) agrees to sell the Registrable Securities
or Additional Registrable Securities, as applicable, on the basis provided in
any underwriting arrangements in usual and customary form entered into by the
Company, (ii) completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, and (iii) agrees to pay its
pro rata share of all underwriting discounts and commissions and any expenses in
excess of those payable by the Company pursuant to the terms of this Agreement.

     6.     Indemnification.

          (a) Indemnification by Company. The Company agrees to indemnify and
hold harmless, to the fullest extent permitted by law, the Purchasers, each of
their officers, directors, partners and employees and each person who controls
the Purchasers (within the meaning of the 1933 Act) against all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorney’s fees) and expenses imposed on such person caused by (i) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, Prospectus or any preliminary prospectus or any amendment or
supplement thereto or any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading,

8



--------------------------------------------------------------------------------



 



except insofar as the same are based upon any information furnished in writing
to the Company by such Purchasers, expressly for use therein, or (ii) any
violation by the Company of any federal, state or common law, rule or regulation
applicable to the Company in connection with any Registration Statement,
Prospectus or any preliminary prospectus, or any amendment or supplement
thereto, and shall reimburse in accordance with subparagraph (c) below, each of
the foregoing persons for any legal and any other expenses reasonably incurred
in connection with investigating or defending any such claims. The foregoing is
subject to the condition that, insofar as the foregoing indemnities relate to
any untrue statement, alleged untrue statement, omission or alleged omission
made in any preliminary prospectus or Prospectus that is eliminated or remedied
in any Prospectus or amendment or supplement thereto, the above indemnity
obligations of the Company shall not inure to the benefit of any indemnified
party if a copy of such corrected Prospectus or amendment or supplement thereto
had been provided to such indemnified party and was not sent or given by such
indemnified party at or prior to the time such action was required of such
indemnified party by the 1933 Act and if delivery of such Prospectus or
amendment or supplement thereto would have eliminated (or been a sufficient
defense to) any liability of such indemnified party with respect to such
statement or omission. Indemnity under this Section 5(a) shall remain in full
force and effect regardless of any investigation made by or on behalf of any
indemnified party and shall survive the permitted transfer of the Registrable
Securities and Additional Registrable Securities.

          (b) Indemnification by Holder. In connection with any registration
pursuant to the terms of this Agreement, each Purchaser will furnish to the
Company in writing such information as the Company reasonably requests
concerning the holders of Registrable Securities and Additional Registrable
Securities or the proposed manner of distribution for use in connection with any
Registration Statement or Prospectus and agrees, severally but not jointly, to
indemnify and hold harmless, to the fullest extent permitted by law, the
Company, its directors, officers, employees, stockholders and each person who
controls the Company (within the meaning of the 1933 Act) against any losses,
claims, damages, liabilities and expense (including reasonable attorney’s fees)
resulting from any untrue statement of a material fact or any omission of a
material fact required to be stated in the Registration Statement or Prospectus
or preliminary prospectus or amendment or supplement thereto or necessary to
make the statements therein not misleading, to the extent, but only to the
extent that such untrue statement or omission is contained in any information
furnished in writing by such Purchaser to the Company specifically for inclusion
in such Registration Statement or Prospectus or amendment or supplement thereto
and that such information was substantially relied upon by the Company in
preparation of the Registration Statement or Prospectus or any amendment or
supplement thereto. In no event shall the liability of a Purchaser be greater in
amount than the dollar amount of the proceeds (net of all expenses paid by such
Purchaser and the amount of any damages such holder has otherwise been required
to pay by reason of such untrue statement or omission) received by such
Purchaser upon the sale of the Registrable Securities or Additional Registrable
Securities included in the Registration Statement giving rise to such
indemnification obligation.

9



--------------------------------------------------------------------------------



 



          (c) Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim and employ counsel reasonably
satisfactory to such person or (c) in the reasonable judgment of any such
person, based upon written advice of its counsel, a conflict of interest exists
between such person and the indemnifying party with respect to such claims (in
which case, if the person notifies the indemnifying party in writing that such
person elects to employ separate counsel at the expense of the indemnifying
party, the indemnifying party shall not have the right to assume the defense of
such claim on behalf of such person); and provided, further, that the failure of
any indemnified party to give notice as provided herein shall not relieve the
indemnifying party of its obligations hereunder, except to the extent that such
failure to give notice shall materially adversely affect the indemnifying party
in the defense of any such claim or litigation. It is understood that the
indemnifying party shall not, in connection with any proceeding in the same
jurisdiction, be liable for fees or expenses of more than one separate firm of
attorneys at any time for all such indemnified parties. No indemnifying party
will, except with the consent of the indemnified party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such indemnified party
of a release from all liability in respect of such claim or litigation.

          (d) Contribution. If for any reason the indemnification provided for
in the preceding paragraphs (a) and (b) is unavailable to an indemnified party
or insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the 1933 Act shall be entitled to
contribution from any person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
or Additional Registrable Securities be greater in amount than the dollar amount
of the proceeds (net of all expenses paid by such holder and the amount of any
damages such holder has otherwise been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission) received by it upon
the sale of the Registrable Securities or Additional Registrable Securities
giving rise to such contribution obligation.

     7.     Miscellaneous.

          (a) Amendments and Waivers. This Agreement may be amended only by a
writing signed by the parties hereto. The Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the

10



--------------------------------------------------------------------------------



 



Company shall have obtained the written consent to such amendment, action or
omission to act, of the Purchasers affected by such amendment, action or
omission to act.

          (b) Notices. All notices and other communications provided for or
permitted hereunder shall be made as set forth in Section 9.4 of the Purchase
Agreement.

          (c) Assignments and Transfers by Purchasers. This Agreement and all
the rights and obligations of any Purchaser hereunder may be assigned or
transferred to any transferee or assignee of the Notes, Warrants or Registrable
Securities as may be permitted under the Purchase Agreement. A Purchaser may
make such assignment or transfer to any transferee or assignee of any Note,
Warrant, Registrable Securities or Additional Registrable Securities, provided
that (i) such transfer is made expressly subject to this Agreement and the
transferee agrees in writing to be bound by the terms and conditions hereof, and
(ii) the Company is provided with written notice of such assignment.

          (d) Assignments and Transfers by the Company. This Agreement may not
be assigned by the Company without the prior written consent of the Purchasers,
but after notice duly given, the Company shall assign its rights and delegate
its duties hereunder to any successor-in-interest corporation, and such
successor-in-interest shall assume such rights and duties, in the event of a
merger or consolidation of the Company with or into another corporation or the
sale of all or substantially all of the Company’s assets (and it shall be a
condition to any such merger, consolidation or sale that such
successor-in-interest assume in writing all obligations hereunder).

          (e) Benefits of the Agreement. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
permitted successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

          (f) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
executed by facsimile.

          (g) Titles and Subtitles. The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.

          (h) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its terms
to the fullest extent permitted by law.

          (i) Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be

11



--------------------------------------------------------------------------------



 



required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

          (j) Entire Agreement. This Agreement, together with the Purchase
Agreement, Notes and Warrants and documents contemplated thereby, is intended by
the parties as a final expression of their agreement and intended to be a
complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein. This
Agreement, together with the Purchase Agreement, Notes and Warrants and
documents contemplated thereby, supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

          (k) Applicable Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of law.

[Signature Pages Follow]

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

              THE COMPANY:               HEARUSA, INC.               By:        
   

--------------------------------------------------------------------------------

    Name:     Title:

13



--------------------------------------------------------------------------------



 

              THE PURCHASER:               By:            

--------------------------------------------------------------------------------

    Title:

14